DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Braido is not configured to be operated such that one suture is configured to longitudinally pull the sealing member a greater amount than another suture, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the sutures of Braido would be fully capable of having the user pull more strongly on either the outer or the inner sutures of the device (paras. 0092-0093). While the Applicant contends that Braido is not designed to have a different force applied to different sutures, Braido does not indicate that different forces cannot be applied to its sutures. The Applicant has further not provided any evidence to support the assertion that different forces cannot be used on the sutures of Braido. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 

The Applicant also contends that Braido does not disclose the pulling sutures being circumferentially spaced apart from each other around the stent. The examiner respectfully disagrees. Braido shows in Figures 3A-3B, 8A-8C that the pulling sutures are positioned at different locations around the stent, and therefore, are circumferentially spaced apart from each other around the stent.
The Applicant argues that Braido does not disclose the sealing component having a delivery configuration in which the sealing component is disposed proximal of a proximal end of the stent, and is longitudinally spaced apart U.S. Appl. No. 16/838,712Amendment dated September 30, 2021Reply to Non-Final Office Action dated July 7, 2021from and not coupled to the stent except via the at least one pulling suture. The examiner respectfully disagrees. The proximal end of the sealing component of Braido is located below and beyond the proximal end (302, lower end of element 800) of the stent (Figs. 3A, 8A), thus the end of the sealing component is longitudinally spaced apart U.S. Appl. No. 16/838,712Amendment dated September 30, 2021Reply to Non-Final Office Action dated July 7, 2021from the stent. Braido further has only the sutures, and no additional attachment components, between the sealing component and the stent. Therefore, the sealing component and the stent are only coupled via the pulling sutures. 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: a grammatical error in claim 1, lines 7-8, which states “the each pulling suture being coupled to the stent.”    Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (US Pub. No. 2017/0189174; Braido).
Braido discloses the following regarding claim 1: a transcatheter valve prosthesis comprising: a stent (306 and/or 806) having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (abstract; paras. 0103, 0156); a prosthetic valve component (310; Figs. 8A-8C) disposed within and secured to the stent (Figs. 3A-3B, 8A-8C; paras. 0090, 0159); and a sealing component (322 and/or 822) including a donut-shaped component (Figs. 3A-3B, 8A-8C, where the “donut” shape is being interpreted as a rounded shape) and a plurality of pulling sutures (330 and/or 830) extending between the donut-shaped component and the stent (Figs. 3A-3B, 8A-8C), the pulling sutures being circumferentially spaced apart from each other around the stent (Figs. 3A-3B, 8A-8C), the each pulling suture being coupled to the stent such that each can slide relative to the stent when the stent radially expands from the compressed configuration to the expanded configuration (paras. 0092-0093, 0154-0157), wherein the sealing component has a delivery configuration in which the donut-shaped component is disposed proximal of a proximal end (302, lower end of element 806) of the stent (Figs. 3A, 8A) and a deployed configuration in 
Braido discloses the following regarding claim 2: the transcatheter valve prosthesis of claim 1, wherein in the deployed configuration of the sealing component the donut-shaped component encircles an outer surface of the stent (Figs. 3B, 8B-8C).  
Braido discloses the following regarding claim 7: the transcatheter valve prosthesis of claim 1, wherein each suture of the first set of pulling sutures (where the first set is being interpreted as the outer suture elements, please see the annotated Figure A, below) is longer than the each suture of the second set of pulling sutures (where the second set is being interpreted as the inner suture elements).  

    PNG
    media_image1.png
    413
    406
    media_image1.png
    Greyscale

Figure A.


Braido discloses the following regarding claim 8: the transcatheter valve prosthesis of claim 1, wherein each suture of the first set of pulling sutures (interpreted to be the inner suture sets, please see annotated Figure B, below) is coupled to the stent closer to the proximal end of the stent than the each suture of the second set of pulling sutures (interpreted to be the outer suture sets, please see annotated Figure B, below).  


    PNG
    media_image2.png
    396
    521
    media_image2.png
    Greyscale

Figure B.

Braido discloses the following regarding claim 9: the transcatheter valve prosthesis of claim 1, wherein the donut-shaped component is an annular component having an outer circumferential surface (exterior surfaces of elements 322, 822) and an inner circumferential surface (interior surfaces of elements 322, 822) which defines a central lumen therethrough (Figs. 3A-3C, 8A-8C), the inner circumferential surface being configured to abut against the outer surface of the stent in the deployed configuration (Figs. 3A-3B, 8A-8C).  
Braido discloses the following regarding claim 10: the transcatheter valve prosthesis of claim 1, wherein in the deployed configuration the donut-shaped component is spaced apart from and not coupled to the stent except via the at least one pulling suture (Figs. 3A, 8A).  
Braido discloses the following regarding claim 11: the transcatheter valve prosthesis of claim 10, wherein radial expansion of the stent from the compressed configuration to the expanded configuration causes the pulling suture to longitudinally reposition the donut-shaped 
Braido discloses the following regarding claim 12: the transcatheter valve prosthesis of claim 1, wherein a first end (upper portions) of each pulling suture is attached to the stent (Figs. 3A-3B, 8A-8C), a second end (lower portions) of each pulling suture is attached to the donut-shaped component (Figs. 3A-3B, 8A-8C), and a body portion (body/build of the sutures) of the each pulling suture is coupled to the stent such that pulling suture can slide relative to the stent when the stent radially expands from the compressed configuration to the expanded configuration (Figs. 3A-3B, 8A-8C; paras. 0092-0093, 0154-0157).  
Braido discloses the following regarding claim 13: a transcatheter valve prosthesis comprising: a stent (306 and/or 806) having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (abstract; paras. 0103, 0156); a prosthetic valve component (310, Figs. 8A-8C) disposed within and secured to the stent (Figs. 3A-3B, 8A-8C; paras. 0090, 0159); a sealing component (322 and/or 822); and at least one pulling suture (330 and/or 830) extending between the sealing component and the stent (Figs. 3A-3B, 8A-8C), wherein a first end (upper portions) of the at least one pulling suture is attached to the stent (Figs. 3A-3B, 8A-8C), a second end (lower portions) of the at least one pulling suture is attached to the sealing component (Figs. 3A-3B, 8A-8C), and a body portion (body/build of the sutures) of the at least one pulling suture is coupled to the stent 
Braido discloses the following regarding claim 15: the transcatheter valve prosthesis of claim 13, wherein in the deployed configuration of the sealing component the donut-shaped component is an undulating ring (Fig. 8C).  
Braido discloses the following regarding claim 16: the transcatheter valve prosthesis of claim 13, wherein a plurality of pulling sutures (330, 830) extending between the sealing component and the stent, the pulling sutures being circumferentially spaced around the stent (Figs. 3A-3B, 8A-8C).  
Braido discloses the following regarding claim 17: the transcatheter valve prosthesis of claim 16, wherein the plurality of pulling sutures includes a first set of pulling sutures (the inner or the outer extending suture of elements 330) and a second set of pulling sutures (the other of the inner or the outer extending suture of elements 330), the first set of pulling sutures being configured to longitudinally pull the donut-shaped component a greater amount than the second 
Braido discloses the following regarding claim 18: the transcatheter valve prosthesis of claim 17, wherein each suture of the first set of pulling sutures (where the first set is being interpreted as the outer suture elements, please see the annotated Figure A) is longer than the each suture of the second set of pulling sutures (where the second set is being interpreted as the inner suture elements).  
Braido discloses the following regarding claim 19: the transcatheter valve prosthesis of claim 17, wherein each suture of the first set of pulling sutures (interpreted to be the inner suture sets, please see annotated Figure B) is coupled to the stent closer to the proximal end of the stent than the each suture of the second set of pulling sutures (interpreted to be the outer suture sets, please see annotated Figure B).  
Braido discloses the following regarding claim 20: the transcatheter valve prosthesis of claim 13, wherein the sealing component is an annular component having an outer circumferential surface and an inner circumferential surface which defines a central lumen therethrough, the inner circumferential surface being configured to abut against the outer surface of the stent in the deployed configuration (Figs. 3A-3B, 8A-8C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.